Citation Nr: 0402950	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1952 
to August 1954.  This matter properly comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  In an unappealed October 1954 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for rheumatoid arthritis.

2.  The evidence associated with the claims file subsequent 
to the October 1954 unappealed rating decision, does not 
raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for rheumatoid arthritis is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
VCAA now requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  This includes 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The duty to notify provisions of the VCAA 
and implementing regulations apply to claims to reopen based 
on new and material evidence.  Id.

The Board finds that the requirements of the VCAA and 
implementing regulations have been met.  In a letter dated in 
July 2002, the RO advised the veteran of what must be 
demonstrated to establish new and material evidence to reopen 
a claim for service connection for rheumatoid arthritis, what 
evidence he needed to obtain, and what VA would obtain.  Id.; 
see also Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The Board finds that the RO has obtained all 
records or other evidence that might be relevant to the 
veteran's claim to reopen, and the veteran has not identified 
any additional records or other evidence that has not yet 
been obtained.  Accordingly, no further notice to the veteran 
or assistance in acquiring additional evidence is required by 
statute and regulations.  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in line of duty or 
for aggravation of preexisting injury or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection can also be granted for 
certain chronic diseases, including arthritis, if manifest to 
a degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1112(a)(1), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).


A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.; see also 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the veteran had active military duty from 
August 1952 until August 1954.  In an October 1954 rating 
decision, the RO denied service connection for rheumatoid 
arthritis, finding that the veteran's rheumatoid arthritis 
preexisted service and was not aggravated therein.  The 
evidence of record at the time of the 1954 rating decision 
included the veteran's service medical records, various lay 
statements, a pre-service private medical treatment report, 
and a VA medical examination report dated in September 1954.  

Although notified of the RO's denial of the claim later in 
October 1954, the veteran did not appeal that decision within 
one year of such notice; therefore, the October 1954 rating 
decision was final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  See also 38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in VA regulations 
implementing the VCAA, apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c).  As the veteran in this case 
filed his claim to reopen in 2002, after the effective date 
for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence will be applied in this case.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Evidence received subsequent to the unappealed rating 
decision is a statement from A. Spagnolo, M.D., which 
describes the veteran's degenerative arthritis and various 
methods of treatment for that condition since 1957.  However, 
this statement does not address whether the veteran's pre-
existing rheumatoid arthritis was aggravated by his military 
service.  Accordingly, it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for rheumatoid arthritis and is therefore, 
not new and material.  




ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for rheumatoid 
arthritis is not reopened.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 

